DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850

July
6, 2000
Dear State Medicaid Director:
This letter provides guidance on the development of immunization registries as a component of
the Medicaid Management Information System (MMIS) to ensure all children receive their
immunizations on time to live happy, healthy lives. HCFA strongly supports State efforts to
ensure that children and adults are immunized based on the standards and recommendations
of the Advisory Committee on Immunization Practices. Immunization registries can be a
valuable tool in tracking immunization rates.
Under certain conditions, enhanced Federal financial participation (FFP) is available at 90
percent for the design, development, and installation, and 75 percent FFP for the operation of
State MMIS systems. These enhanced rates are available for immunization registries that are
components of the State MMIS to the extent that the registry serves Medicaid program
beneficiaries and meets the specifications set forth in the attachments to this letter. In States
where the Immunization Registry is developed, owned, and operated by a public health or
other non-Medicaid agency, FFP is available at 50 percent for State’s costs associated with
Medicaid eligible children.
BACKGROUND
In response to a request by the U.S. Senate Appropriations Committee in 1998, the Institute
of Medicine of the National Academy of Sciences recently completed a study, ACalling the
Shots: Immunization Finance Policies and Practices.@ The Study Committee cited much
progress with immunization efforts and describes the overall approach as being highly
decentralized and shaped by local circumstances, resources, and needs as well as by national
goals and policies.
In spite of record levels of immunization achieved across the country since 1993, certain
problems have persisted with the immunization delivery system:

!

The need to sustain and document high levels of immunization
coverage for a growing number of vaccines delivered within
multiple health settings;

Page 2 - State Medicaid Director
!

Persistent racial and ethnic disparities in childhood levels of
immunization coverage;

!

Mortality and morbidity from preventable infectious diseases;
and

•

Gaps and inconsistencies from State to State in the
coordination,
support, and documentation of immunization
efforts.

In recent years, the country has seen immunization rates increase as more and more children are
receiving their scheduled immunizations on time. This news is encouraging, but low
immunization rates, particularly among Medicaid-eligible children, remain. Over 60 percent of
all children who do not receive timely and complete immunizations come from poor areas, and
many of them are Medicaid beneficiaries. Most health providers have difficulty tracking the
immunization history of children for a variety of reasons, such as frequent moves and lack of a
consistent medical home. One highly effective way to address this problem is through the
development, installation, and use of immunization registries.
WHAT IS AN IMMUNIZATION REGISTRY?
An immunization registry is a confidential, population-based, computerized information system
that contains information about immunizations and children. Information in the registry can be
used to determine individual vaccine needs and remind parents when their child is due for a
vaccine. Providers can access the registry to determine which vaccines their patients need and
bring them back to the clinic or office when immunizations are due.
Because confidentiality of Medicaid data is an important issue, we would like to remind you of
discussion on this topic contained in our October 22, 1998, State Medicaid Director letter,
AFacilitating Collaborations for Data Sharing between State Medicaid and Health Agencies.@ In
the Model Medicaid Data Sharing Agreement attached to that letter and co-signed by the

Administrators of HCFA and HRSA, as well as the Director of the Centers for Disease Control
and Prevention, we reference Section 1902 (a)(7) of the Social Security Act (as amended)
which provides for safeguards in this area. In addition, regulations at 42 CFR 431.302 are also
cited and specify the purposes directly related to State plan administration.
MEDICAID=S ROLE
In recent months, we have been working closely with the Centers for Disease Control and
Prevention, as well as the Health Resources and Services Administration, to develop an initiative

Page 3- State Medicaid Director
to promote State use of the Medicaid MMIS to support immunization reporting efforts. We
believe it should be an integral part of the Medicaid program.
Enclosed is a template for a Planning Advance Planning Document (APD) designed to expedite
Federal approval for FFP to support immunization registries. We have also enclosed an APD
Guidance Document (which provides detail on the Registry APD process as well as the
functional requirements), and a matrix highlighting the mandatory functional requirements
required for registries to receive Medicaid funds. States are required to allocate costs among
Federal and State programs according to the principles contained in OMB Circular A-87 in
accordance with relative benefits received.
If your staff has any questions regarding the enclosed documentation, please have them contact
your MMIS representative in your Regional Office, or Jason Goldwater on my staff at (410)
786-0476.
By supporting immunization registries, whether within the MMIS, or developed and maintained
by other State agencies (for which 50 percent FFP is available to the extent that the activity can
be allocated to the Medicaid program), we can make great strides in improving the health status
of our beneficiaries.
I am sure you will agree with me that immunization registries warrant serious attention and your
support. I look forward to working with you on this endeavor.
Sincerely,

Timothy M. Westmoreland
Enclosures

Page 4 - State Medicaid Director
cc:
All HCFA Regional Administrators
All HCFA Associate Regional Administrators
for Medicaid and State Operations
Lee Partridge
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Walter A. Orenstein, M.D.
Director, National Immunization Program
Centers for Disease Control and Prevention
Claude E. Fox, M.D., M.P.H.
Administrator
Health Resources and Services Administration

Claire Hannan
Association of State and Territorial Health Officials
Bill Watson
All Kids Count
Amy Pisani
Every Child by Two
Paula Soper
American Immunization Registry Association

Page 5 - State Medicaid Director
Laurel Woods
Association of Immunization Managers
Director
Partnership for Prevention

Health Care Financing
Administration (HCFA)
Medicaid

U.S. Department of
Health and Human Services
7500 Security Boulevard
Baltimore, MD 21244

Action Transmittal
Action Transmittal #: DSS-CMSO-AT-00-001

Issuance Date: July 6, 2000

TO:
State Agencies Administering
or Supervising the Administration of Title XIX of the Social
Security Act, State Departments of Public Health and other
interested parties administering or supervising Statewide
Immunization programs.

SUBJECT:

Automation of an Immunization Registry

KEY WORDS:

Statewide Automated Immunization Registry System (SAIRS)

ORIGINATORS:

Center for Medicaid and State Operations
Data and Systems Group
Division of State Systems

RELATED REFERENCES:

Title XIX of the Social Security Act, §1903 (a)(3)(A)(i) and (7)
of the Social Security Act , 42 CFR Part 433, Subpart A,
§433.10, §433.15, §433.35, Public Health 42 CFR, Subpart
C, and , §432.50 (b)(3), Public Welfare 45 CFR, Part 74, Part
95, Subparts F and G, (references OMB Circular A-87 “Cost
Principles for State, Local and Indian Tribal Governments.

PURPOSE:

CONTENT:

This Action Transmittal (AT) provides system guidance and identifies the system
requirements for States pursuing the development of a
Statewide Automated Immunization Registry System under Title
XIX for Mechanized Claims Processing and Information
Retrieval Systems. It is intended to establish policy and
supplement the intent of CFR 42 in the development of a
Medicaid Management Information System (MMIS) as
interpreted through regulation, and to provide technical
assistance to States in the design, development and
implementation of an Immunization Registry.

This Action Transmittal contains five major sections:
•

Part I contains a background section which discusses
the authorizing legislation, and the implementing regulations,
which support an Immunization Registry. (Page 1)

•

Part II includes more specific agency policies related to
Immunization Registry planning, development and
implementation. (Page 2)

•

Part III contains detailed information on allowable
costs, exemptions, the Planning Advance Planning
Document (APD) and cost allocation methodologies.
(Page 4)

•

Part IV includes information on the degree of
functionality for the Immunization Registry and its interfaces.
(Page 10)

•

Part V contains the functional requirements for the
Immunization Registry and general program guidance.
(Page 12)

SUPERSEDED
MATERIAL:

None

EFFECTIVE DATE:

Immediately

INQUIRIES TO:

HCFA Regional Administrators

Timothy M. Westmoreland
Director
Center for Medicaid and State Operations
Attachment

Part I – Background
Effective statewide-automated capability to support the administration of services offered through
immunization registries is essential to enable improvements in Medicaid program administration and
service delivery. 1996, President Clinton urged that 90 percent of all 12 to 23-month-old children be
fully up-to-date for their recommended immunizations by the turn of the century. While the nation is
making considerable progress towards reaching that goal new approaches are needed to overcome
deficiencies in current immunization information handling practices. Current challenges include:
(1) Incomplete records due to fragmentation of health care delivery. This is often seen in the
movement of “at-risk” children from public providers to Medicaid managed care or in the
movement of children on or off the Medicaid rolls, or simply when children receive immunizations
from different providers. Such movement may hinder the ability of providers and parents to assess
immunization needs as well as the ability of third-party payers to validate the quality of services their
customers receive.
(2) Antiquated methods resulting in large and cumbersome files of paper records. Such files may not
allow rapid access to immunization histories, even in one physical location.
(3) Errors or difficulties in assessing immunization needs due to the increasing complexity and
continuously improving immunization schedule.
To sustain high coverage rates for future generations, current efforts should be aimed at permanently
resolving these deficiencies. Immunization registries or electronic immunization information systems can
meet this need. A stable infrastructure based on electronic systems (immunization registries) would help
a State Medicaid Agency by providing an accurate count of the number of Medicaid beneficiaries, from
the age of
0-18, that are being vaccinated. The immunization information would be an accessible and integral
component of patient data, which could then be utilized for quality assessment measures (i.e. HEDIS),
amongst other things. Additionally, this would also take the form of an assessment tool to rapidly and
continually monitor immunization coverage rates and identify special needs that may require a
concentration of resources.

Funding
The applicable regulation for the Title XIX program is contained in 42 CFR Part 433 at 433.15
Subpart.A. It provides for Federal financial participation (FFP) in State expenditures for Statewide
planning, design, development and installation (DDI) for mechanized claims processing and information
retrieval systems, namely Medicaid Management Information Systems (MMIS). FFP is available at the

90 percent rate for DDI [pursuant to Section 1903(a)(3)(A)(i) and 42 CFR 432.50(b)(3)] and FFP is
available at the 75 percent rate for the continued operation of such systems approved by HCFA.
(Section 1903(a)(3)(B); 42 CFR 432.50(b)(2).) Additionally, funding for all other activities for the
proper and efficient administration of the State plan are funded at a 50 percent rate (section 1903(a)(7)
and 45 CFR 433.15 9a)(7), and to build interfaces from other data systems which:
•

meet the requirements imposed by regulation promulgated pursuant to Section 1903 (Section 4753
of Public Law 105-33) and 1903 (a)(3) of 15 A.

•

meet the functional requirements identified in this guidance document; and

•

to the extent practicable, are capable of interfacing with State data collection systems that collect
information regarding immunization histories of children.

Whether or not enhanced match is available for the development, design, installation and operation of an
automated immunization registry depends upon an analysis of the registry’s relationship to the MMIS, as
explained in this Action Transmittal.

Part II – Immunization Registry Policies
This section addresses more specific agency policies related to Immunization Registry planning,
development and implementation.

A. Eligibility for Enhanced Funding under Title XIX
Medicaid is authorized as a part of Title XIX of the Social Security Act, and provides funds to all
States, and the District of Columbia. Insular areas are not included in Title XIX, and Puerto Rico is
subject to a financial cap in the Social Security Act, which precludes it from claiming additional funds.
The 50 States and the District of Columbia are the only jurisdictions eligible to receive enhanced funding
under these provisions.
Title XIX funds may be “passed through” by States to entities with which they have agreements to
perform some or all of the functions of the State Title XIX agency. Expenditures for such purposes are
eligible for reimbursement under Title XIX as if they were expended by the State agency itself. The
claims are submitted to HCFA only by the State, not by any entity with which the State has an
agreement. Typically, these entities are Indian Tribes and private, non-profit social service agencies.
Expenditures under Title XIX may be claimed for the eligible State agency and for entities with which it
has agreements, so long as the claims are for otherwise allowable costs.

B. Statewide System
A Statewide system must operate uniformly as a single system (including the application software)
throughout the State and must encompass all political subdivisions that administer programs provided
under Title XIX.
In some cases, a Statewide system may interface with another system(s) to perform required functions
(e.g., a State Bureau of Vital Statistics to provide birth data). The APD must include a narrative to
describe how the Immunization Registry will link to other systems to meet the functionality required.

C.

Efficient, Economical and Effective Administration of Title XIX State
Plans

In consideration of demonstrated economic benefits, a State may propose an alternate design to that
which is described in this Action Transmittal. By clearly documenting the potential savings, the State
may propose a design which links an Immunization Registry type system existing in a large urban area to
a new Statewide system. Based on our review of the documentation, which should be included in the
State’s Implementation Advance Planning Document (APD), HCFA will determine if the alternative
design meets the efficient, effective and economical requirements of the Title XIX regulations.

D. Use of Equipment
Equipment may only be funded with Title XIX funds if it is for full time use by State agency employees
responsible for providing Title XIX services offered by the designated State agency. Tribal employees,
volunteers, and contract or private employees that replace or supplement designated State agency’s
employees for the provision of these services are, for the purpose of funding the cost of equipment
installed for their use, considered State agency employees.

E. Use of System/Application
Within legal parameters, the State agency may allow non-State agency staff (e.g., service providers,
non-State agency staff who provide State agency services) to have access to and utilize the statewide
application. The application may not be modified to meet the unique needs of such users. Expenditures
for any additional functions, processes, reports, data elements or requirements must be allocated to and
supported by the non-State agency user.
As with any system access, the State should take necessary precautions to comply with the safeguarding
of data and confidentiality provisions addressed elsewhere in this transmittal. Use agreements with any
third parties are encouraged at the State’s option. Use of the system for purposes other than those

related to the Title XIX program should comply with applicable State and Federal Law.

F. System Reviews – Certification
Regional office staff will conduct a certification review to validate that a State’s SAIRS meets minimal
requirements for approval. The purpose for this certification process is to assure that all of the functional
requirements have been met, according to the terms of the State’s approved APD.

Part III – Allowable Costs, Exemptions, Planning Advance Planning Document
and Cost Allocation
This section contains detailed information on allowable costs (at both the enhanced and regular matching
rates) and additional guidance in the areas of exemptions, minimum requirements for a Planning
Advance Planning Document and cost allocation. (An overview of the minimum requirements for the
planning APD is in Appendix A.)

A. Allowable Costs
In order to ascertain whether or not an enhanced match can be applied to an immunization registry, a
determination must be made as to whether the registry could be part of the MMIS. Section 1903 (a)(3)
of the Act refers to these systems as including an “information retrieval” element. The regulation
defining the systems further states that they are to be used “to retrieve and produce service utilization
and management information required by the Medicaid single State agency and Federal Government for
program administration…” (42 C.F.R. § 433.111 (b)). If the immunization Registry, is developed as
part of the MMIS, then the system is an information retrieval mechanism within the definition of the
MMIS.

HCFA has determined that Federal financial support of these registries is in the best interest of the
Medicaid program. Therefore, the analysis is whether under each of the following scenarios below the
Immunization Registry, as proposed, would reside in, and be a part of, a State’s MMIS, thereby
qualifying for the enhanced match provided in 1903 (a)(3) of the Act. If the registry exists independent
of the State’s MMIS, HCFA assumed that the registry is an administrative cost, the Medicaid match
would be made pursuant to § 1903 (a)(7) and matched at 50%.

In addition, there must be an allocation of costs between Medicaid and non-Medicaid sources in order
to maintain consistency with past HCFA and Departmental policies. OMB Circular A-87, “Cost
Principles for State, Local, and Indian Tribal Governments,” sets forth certain requirements regarding
allocation. The Circular states that, to be claimed under a Federal grant program, a cost must be
“allowable” and among the factors determining whether it is allowable are whether it is ‘ necessary and

reasonable” and whether it is “allocable” (OMB Circular A-87 at 9-10). The Circular further states
that “a cost is allocable to a particular cost objective if the goods or services involved are chargeable or
assignable to such cost objective in accordance with relative benefits received.” (Id. at 11).

a. Example 1 - The Immunization Registry is built as part of the State’s current MMIS
reporting system. Ownership and operation of the registry is by the State Medicaid
Agency. The registry would include both Medicaid and non-Medicaid beneficiaries. Based
on 1903(a)(3)(A)(I) of the Act, an enhanced rate of 90% is permissible for the costs
allocable to Medicaid for the design, development, and installation of a registry under this
scenario. Under § 1903(a)(3)(B) of the Act, the application of the 75% enhanced rate is
permissible for the costs allocable to Medicaid for the operation and maintenance of a
registry under this scenario.

b. Example 2 - The Immunization Registry is built and owned by the State’s Department of
Public Health, or a Department similar in kind, and is completely separate from the State’s
MMIS reporting system. The registry includes both Medicaid and non-Medicaid
beneficiaries. The outlay of funds in this case is deemed necessary “for the proper and
efficient administration of the State plan.” Section 1903(a)(7) would allow Federal financial
participation at the 50% match for the design, development and installation as well as the
continued operation of the Registry.

c. Example 3 - the Immunization Registry is built and owned by the State’s Department of
Public Health, or a Department similar in kind, and includes only non-Medicaid
beneficiaries. An interface is constructed to connect the registry with the State’s MMIS
reporting system so as to include Medicaid beneficiaries. Additional development within the
Registry would be needed to increase its capacity to include the additional Medicaid
population, as well as to add functionality needed to support the Medicaid program. To the
extent that the interface is outside of the MMIS, a 50% match for its design, development
and installation and continued operation would be appropriate based on § 1903(a)(7) of the
Act. Additionally, development on the Immunization Registry to increase its capacity in
addition to its operation would also be eligible for the 50% match.

d. Example 4 - the Immunization Registry may be located anywhere (other than the State’s
MMIS reporting system) and includes both Medicaid and non-Medicaid beneficiaries. As
outlined above and based on § 1903(a)(7) of the Act, a 50% match for the design,
development and installation and the continued operation of the Registry is appropriate.

B. Exemptions

There are cases where a State has already designed, developed and installed an Immunization Registry,
and funding has already been approved by HCFA at either the enhanced rate or the regular Federal
match rate. In these instances, States will not have to submit an Advance Planning Document to
maintain their funding. However, if at any time a State decides to add additional functionality, or change
the design and/or specifications of its existing registry, the State must request funding through HCFA
(according to 45 CRF, Part 95). The Immunization Registry must meet the functional specifications
contained in Part V.

C. Confidentiality
Federal statutes and regulations allow, and in many instances require, designated State agencies to
disclose confidential information to other State Agencies for the purpose of administering other Federal
programs. To the extent that these registries are maintained as part of the Medicaid program, the
information collected would be confidential information subject to the confidentiality provisions of 42
C.F.R. Part 431, Subpart F. Under current policy, such information could not be disclosed for nonbeneficiaries, because such disclosure would not be consistent with “plan administration” as set forth in
42 C.F.R. §431.302. In addition, Section 1902(a)(7) of the Act requires that the State restrict the use
or disclosure of information concerning applicants and recipients to purposes directly connected with the
administration of the medical assistance plan.

D. Planning Advance Planning Document (APD)
The Planning APD is a brief document prepared and submitted to HCFA prior to initiating Planning
Phase activities. The purpose is not to provide needs and plans in detail, but to develop a high-level
management statement of vision, needs, objectives, plans, and estimated costs. The focus is on
describing how planning will be accomplished and demonstrating that the State has established a plan
that is reasonable for the level of effort of the project. Planning APDs that meet the standards for
approval detailed below will be approved within 60 days. The Planning APD has four sections:
Statement of Need, Project Management Plan, Planning Project Budget and Estimate of Total Project
Cost.

1. Statement of Need
This section of the Planning APD should set forth the State’s information and services, “vision,”
including the scope and the objectives of the planned information system and its interrelationships
with other systems (if known). In addition, the needs statement should define the system
requirements in terms of problems and needs listed. The State must address five distinct issues
relating to the need for an Immunization Registry at an enhanced rate. Those issues can be broken
down into the following:
•

Statement of “Vision” – The State must demonstrate that the development of an immunization
registry would reduce the overall incidence of vaccine-preventable disease by giving providers
and the State a high-quality, confidential, flexible and expendable tool. It would ensure age
appropriate immunization for all children with the most efficient expenditure of the program and
its resources.

•

System interrelationships – The State must demonstrate how the immunization registry would
interact with data systems so as to would populate the registry on a continual cycle. It must also
demonstrate that interaction between the registry and the Medicaid program that would allow
for the entire population of Medicaid eligible children to be included. Appendix A gives an
indication of the types of interrelationships imagined. If those in the State differ, an explanation
of those differences must be included.

•

Problems of deficiencies in existing system - The State must identify whether a registry currently
exists and any deficiencies in that system that may warrant the procurement of a new system.

•

New or changed program requirements – The functional requirements detailed in Part IV of the
Guidance Document must be addressed in the development of a registry. Any differences must
be explained.

•

Opportunities for economy or efficiency – If a State can demonstrate that their registry is
compliant with the functional requirements of Part IV, then HCFA will determine that the
registry has sufficient opportunities for both economy and efficiency.

2. Project Management Plan
The project management plan summarizes how the State will plan to implement its Immunization
Registry. The State’s planning project organization are briefly described. At this point in the
project, all that is required is that the State identify key players in the planning phase, such as the
project manager and other key planning staff by name and title. This information can be depicted in
an organization chart. The Project Management Plan for planning describes how and when the
activities for the Planning Phase will be conducted and schedules milestones for completion of key
events. The State must identify the following components of a project management plan:
•

Planning Project Organization – The State must detail those individuals, from both the State and
a potential contractor(s) that would be responsible for the development and implementation of
the registry. Furthermore, the responsibilities and relationships must also be highlighted, with an
organizational chart and an accompanying narrative.

•

Planning activities, products and deliverables – The State must detail, in one page or less, the
planning activities mentioned in the APD, the products that would come from the development
and implementation phases, and a schedule of deliverables they intend on adhering to.

•

Commitment to conduct analysis and JAD (Joint Application Design Sessions with Users) –
Each State must check off whether they intend to do any of the following types of analysis:
1.
2.
3.

4.

5.
6.
7.

•

Requirements Analyses – the resources and time needed to develop and implement an
immunization registry.
Feasibility study – an analysis done by the State in order to determine the necessity of
developing a registry
Alternatives analysis – examining the potentiality of developing alternate systems, our
utilizing previously implemented technology within the status quo to accomplish the goals of
a registry.
Cost/benefit analysis – analyzing the initial and long-term costs during the development
and implementation of the registry and comparing them to the cost benefits a registry would
provide over a certain period of time.
JAD (joint application design sessions with users) – whether a State will participate with
users of a registry in its initial design phase.
Functional specification – a detailed analysis of the functionality of the registry being
developed and whether it is consistent with HCFA’s functional requirements.
Systems design – an analysis of how the registry would be developed, what technology
would be employed, how it would be populated and how it would serve the Medicaid
community.

Re-Inventing the Wheel – a State must explain if they have given any consideration to
transferring an existing module that would have the functionality of a registry. If it is deemed that

such a transfer would be non-beneficial, than an explanation justifying the new procurement
must be included.
•

State/contractor needs – The State should summarize, in one page or less, the resource needs
for the development and implementation phases.

•

Planning project procurement activities and schedule – In one page or less, the State must
provide detail regarding the acquisition of the registry technology in addition to its development
and implementation target date.

•

Requirements and evaluation plan – A State must also describe its requirements for acquiring
and developing a registry, in addition to a comprehensive evaluation plan to ensure that all
functional requirements have been met.

•

Restrictions on work – If any exist, an explanation must be attached

•

Testing plans of interfaces – A description of testing plans and methodologies regarding
interfaces to the MMIS, as well as other secondary systems (i.e., EPSDT, WIC, etc.), needs to
be added, as well as a summary of a testing schedule.

3. Planning Project Budget
This section describes the resource needs that funding supports during the Planning Phase that may
be requested by the State. These needs may relate to State and contractor staff costs, computer
time, hardware and commercially available software, travel space, supplies, telephones,
photocopying and so forth. This section of the APD also provides the budget and the cost
allocation to be used during the Planning Phase. States must address costs in a planning APD by
categories, cost elements and amounts.
a.

Anticipated FFP

States must include information on the Federal Financial Participation (FFP) that they anticipate
based upon the scenario that is most appropriate (see above, “Allowable Costs”).
b.

Anticipated State Costs

A State must include documentation that anticipates all costs that would be included in both the
development and implementation of the registry, as well as a breakdown of projected costs by
fiscal quarter and summarized by fiscal year.

4. Total Project Cost

The total cost of the immunization registry project must be included, and contain the State and
Federal cost distributions.

D. Cost Allocation
A State must include in is planning APD a proposed methodology for allocating costs when the registry
includes programs other than those carried out by Title XIX. This section gives general guidance in
developing and applying this cost allocation methodology.
A. Immunization Registry Planning, Development and Installation
States use a range of factors when developing a cost allocation methodology for a system project.
Often, factors considered in cost allocation methodologies take different forms such as: analyzing
system data elements; evaluating the specific functions to be programmed into the system; examining
the populations to be served; projecting the level of effort in the design or programming activity and
examining equipment utilization statistics measured on past projects with a similar size and scope.
Since there is no preferred or best method, it is the State’s responsibility to develop a methodology
using factors that they believe accurately reflects Federal and State program shares to appropriately
and equitably allocate project costs, and to describe this methodology as part of the APD submitted
for approval.

Regardless of what factors are considered in a State’s methodology, the following guidance shall
apply:

1. If a factor exclusively benefits the programs funded under Title XIX, then the cost may be
directly charged in full to Title XIX, with a 90% enhanced match expected.

2. If a factor is necessary for and primarily benefits the programs under Title XIX:

a. And without further modification it benefits Medicaid programs (e.g., EPSDT), the cost may
be charged in full to Title XIX.

3. If a factor supports but does not exclusively or primarily benefit the programs under Title XIX,
the cost must be allocated among all benefiting programs.

4. If a factor exclusively benefits any other single program, the cost must be “direct-charged” in full
to that program at the appropriate FFP rate.

B. Immunization Registry Equipment

Equipment acquired solely to support the activities of contract staff administering the Immunization
Registry under the approved State plan may be charged to Title XIX. Equipment which is acquired
to support other individuals or programs must either be direct-charged to the other agency or
program, or allocated among all appropriate funding sources, dependent upon whether the
equipment is used partially for the program under Title XIX. If equipment costs are to be partially
allocated to Title XIX based on the fact that its use is shared among various programs, the State
must propose a cost allocation methodology that accurately reflects its proper usage.

C. Central Data Processing Facilities

In States where the agency acquires resources from a central data processing (CDP) facility, costs
at the applicable matching rate must be charged in accordance with a HCFA approved cost
allocation plan, normally based on the percentage of use by each agency utilizing the equipment.
Equipment acquired for, or dedicated solely to, the operation and support of the Immunization
Registry, consistent with the cost allocation principles outlined above, may be charged to Title XIX
at the applicable FFP rate.

Part IV – Degree of Functionality and Interfaces
A. Degree of Functionality
At a minimum, a State’s immunization registry must include the functionality described in Part V.
Additional functionality, beyond what is defined in this guidance document, may be funded at the
enhanced rate if the State can demonstrate that it will provide more efficient, economical and effective
administration of an immunization program administered under Title XIX. Further, to be eligible for
enhanced funding, the added feature may not duplicate functionality included in an existing system to
which an interface is required. The justification and request to fund additional functionality at the
enhanced rate must be included and approved in a State’s APD
In order for HCFA to provide funding for an immunization registry, the planning APD must address two
basic categories:

•
•

Core Attributes
Interface Requirements

Both the core attributes and the interface requirements represent mandatory elements of an
Immunization Registry. Some optional attributes have been added which a State may want to
implement. Those optional features would be funded at the appropriate enhanced rate. An overview of
the minimum functional requirements is in Appendix B.

B. Interfaces
The interfaces are critical to the overall effectiveness of an Immunization Registry. Its functionality
would be hindered and ineffective if an interface did not exist between the Immunization Registry and a
State’s Medicaid Management Information System (MMIS). This becomes apparent when such a
registry is outside the domain of a Medicaid Department. An interface becomes essential in populating
the registry with Medicaid beneficiaries as part of a State’s total population. Enhanced Title XIX
funding may not be used to design, develop, modify or install other systems, nor is FFP available to
develop functionality in an Immunization Registry when it duplicates functionality in other State systems
for which an interface is required. For example, Title XIX eligibility must be determined through an
existing Title XIX system.
Funding for the optional interfaces is contingent on the overall cost effectiveness of the State’s design
and the appropriate use of automation. For interfaces to entities that may operate several independent
systems (e.g., public health clinics, health information systems) that State may develop a standard
interface for the exchange of information. To the extent that such an interface is cost effective, the
Medicaid part of it may be funded with enhanced funds. As with the limits on duplicative functionality,
HCFA will not fund the development of multiple interfaces to common entities. For example, an
Immunization Registry, which proposes multiple interfaces to public health clinics, will not be cost
effective. Development of a single, comprehensive Immunization Registry interface that can
accommodate the necessary exchange of data between the Immunization Registry and multiple entities
would be acceptable and eligible for enhanced funding.

Part V:
STATEWIDE AUTOMATED IMMUNIZATION REGISTRY SYSTEM
PROGRAM/SYSTEM FUNCTIONS AND GUIDANCE

A. Core Requirements
Functions with an asterisk (*) are those that have been determined to be critical functions in meeting the
minimum requirements of an automated Immunization Registry and should be met as part of the
Medicaid Management Information System (MMIS) or through an automated interface. An underlined
“may” is an optional function that may be added and for which enhanced funding would be approved.
1. Identifiable Information
This function consists of information used to identify Medicaid-eligible children, demographic and
vaccine-related information.
A. Medicaid Information*
1. Medicaid Identifier* - The automated Immunization Registry must contain fields that can
accommodate the child’s Medicaid Identification number.
2. Demographic Information* - The automated Immunization Registry must contain fields for the
Child’s first, last and middle names, birth date, sex, birth State/county, race/ethnicity and a
guardian’s first, last and middle names. Additionally, optional fields may be added from the
Health Level-7 (HL-7) Code Set.
3. Eligibility Information – The automated Immunization Registry may contain fields for time
periods of Medicaid eligibility.
4. Primary Provider/Medical Home – The automated Immunization Registry may contain fields that
identify the Primary Care Provider/Medical Home for a Medicaid child.
B. Vaccination Information*
1. Vaccination Information* - The automated Immunization Registry must contain fields for the
type of vaccinations given and date of administration.
2. Identify Provider* – To the extent possible, the automated Immunization Registry must identify
the provider who administers a specific vaccination to a child.

3. Lot Information – The automated Immunization Registry may contain fields for a vaccination
manufacturer and lot number.

2. Case Management
This function entails the enrollment of Medicaid children within the automated Immunization Registry, the
types of functionality needed to support this population, and the management of delivery of the services
provided by this automated support.
A. Enrollment*
1. Enroll children at birth* - The automated Immunization Registry must establish a registry record
for children no more than 6 weeks after birth or six weeks after they have otherwise been
entered into the state's information management system(s) and maintain them within the system
until they reach the age of 18. At that time, in accordance with State and local statutes and
laws, the child’s records may be expunged from the Immunization Registry. Additionally, the
Registry must identify the following:
•

Adoptions; record information about adoptive
services, including the adoptive parents information within the parameter of State law.

•

Deaths; record information about a Medicaid child’s death before the age of 18.

2. Maintain Individuals in the system for life – The system may maintain the individuals in the
automated Immunization Registry until date of death.
3. Record and Track visits of family members/household – The automated Immunization Registry
may record and track visits of all family members/household.
B. Case Review/Evaluation*
1. Contraindications/Exemptions* - The automated Immunization Registry must contain
information on contradications and personal and/or philosophical exemptions.
2. Reminder/Recall* - The automated Immunization Registry must generate an alert for guardians
of Medicaid children as to the need for a series of vaccinations. Such information would be
garnered from the immunization history of each child. This level of functionality would require
that the name and address fields on the immunization record be completed.
3. Provider Access* - To the extent possible, the automated Immunization Registry must be

accessible by all providers in their place of practice. The Registry must enable providers access
to vaccination histories at the time of a scheduled encounter to determine the vaccinations
needed.
4. Adverse Event - The automated Immunization Registry may enable vaccine-associated adverse
event reporting.
C. Monitoring Service*
1. Needs Assessments* - The automated Immunization Registry must automatically determine the
immunization(s) needed, in compliance with current recommendations from the Centers for
Disease Control and Prevention, when an individual presents for a vaccination.
2. Coverage/Community-Based Assessments* - The automated Immunization Registry must be
capable of automating and managing community-based coverage assessments. The registry must
have an automated function to measure immunization coverage (% of children “ageappropriately” immunized) as of a given date for an individual provider’s practice, for the
registry’s entire catchment area, and for subgroups within a practice of the catchment area (e.g.,
children of a certain age). “Age-appropriate” should be defined according to current CDC
recommendations implemented in the registry’s algorithm.
3. Surveillance of Reportable Diseases - The automated Immunization Registry may allow for
surveillance of vaccine-preventable diseases.

3. Resource Management
This function supports the maintenance of monitoring of information on Medicaid children within the
automated Immunization Registry
A. Provider Support*
1. Submission of Information* - The automated Immunization Registry must have the ability to
receive and process immunization information within one month of a vaccine administration.
2. Flexibility* - The automated Immunization Registry must be flexible enough to add/delete
vaccines as new vaccinations are added to the recommended schedule and others are removed.
3. Data Requirements* - The automated Immunization Registry must have the capability to use the
HL-7 defined code set for exchanging information.
4. GIS Analysis - The Immunization Registry may enable analysis through Geographic Information

Systems (GIS).
5. Platforms for Non-Immunization Programs – The Immunization Registry may have a computer
platform for non-immunization programs and/or systems.

B. Resource Support*
1. Consolidation of Information* - The automated Immunization Registry must consolidate
immunization records from multiple sources. Such functionality would also include deduplication and quality checks.
2. Data Backup and Recovery*- The automated Immunization Registry must be backed up
regularly and backup media must be stored in a separate location.
3. Inventory Reporting – The automated Immunization Registry may allow for automated vaccine
inventory reporting.
4. Vaccine Inventory – The automated Immunization Registry may manage vaccine inventories and
generates reports on management and wastage.

B. Interfaces
1. REQUIRED INTERFACES*
•

If an immunization registry is developed as part of a State’s MMIS, then it must
interface with a Statewide system that, at a minimum, exchanges data on a weekly basis. To
the extent that such a Statewide system exists, it must integrate the entire population of
children from age 0 to 18 that can be immunized along with all Medicaid children. Ideally,
the interface would represent real-time, on-line data exchange.

•

If the registry is built outside of a State’s MMIS, then an interface that, at a minimum,
would exchange data on a weekly basis, must be constructed to link the MMIS with the
automated Immunization Registry. This must be done to fully populate the registry with
Medicaid children in order to provide immunization rates. Ideally, the interface would
represent real-time, on-line data exchange.

2. OPTIONAL INTERFACES
•

Additionally, to the extent possible, the State Registry may provide for interfaces with
other systems within the State, such as:

a.
b.
c.
d.
e.
f.
g.
h.
i.

Child Welfare (SACWIS)
Women, Infants and Children (WIC)
Early Periodic Screening, Diagnosis and Treatment (EPSDT) Program
Bureau of Vital and Health Statistics
Children’s Health Insurance Program (S-CHIP)
Public Health Clinics
Health Information Systems (HIS)
Vaccine Management System (VACMAN) (CDC)
Other

PLANNING APD CHECKLIST
Immunization Registries (Medicaid)
The Planning APD is a very brief document (6 -10 pages) prepared and submitted prior to initiating Planning Phase activities. It is used to secure Federal
financial participation (FFP) for the State. It is a plan to plan. The purpose is no t to provide needs and plans in detail but to develop a high-level
management statement of vision, needs, objectives, plans, and estimated costs. The focus is on describing how planning will be accomplished and
demonstrating that the State has established a plan that is reasonable for the level of effort of the project. Planning APDs that meet the standards for
approval shown in the following two pages will be approved within 60 days. The Planning APD has four sections: 1. Statement of Need 2. Project
anagement Plan for planning 3. Planning project budget, and 4. Estimated of total project costs.

Section

Content

Statement of
Need
This section of the Planning
APD should set forth the
State's information and
rvices "vision,"1 including
the scope and objectives of
the planned information
system and its
interrelationships with other
systems (if known). In
addition, the needs statement
should define the system
requirements in terms of
problems and needs listed i n
the next column.

� Statement of “Vision”

Description of Minimum Requirements
Reduce incidence of vaccine-preventable disease by
giving providers and the State a high-quality,
confidential, flexible and expendable tool. It ensures
age-appropriate immunization for all children with the
most efficient expenditure of program, resources.
� Yes

� System
interrelationships
� Problems or
deficiencies in existing
system
� New or changed
program requirements

� No

Include a diagram of the system interrelationships
Does an immunization registry already exist in your
State?
� Yes
� No
See attached CDC Minimum criteria. Explain any
differences.

1 "Vision" means the State planners' view of future program needs and the systems architecture necessary to support those needs.

� Opportunities for
economy or efficiency

Project
Management Plan
The Project Management
Plan summarizes how the
State will plan.
The State's planning project
organization is briefly
described. At this point in the
project, all that is required is
that the State identify key
players in the planning phase,
such as the project manager
and other key planning staff
by name and title. This
information can be depicted
in an organization chart.
The Project Management
Plan for planning describes
how and when the activities
for the Planning Phase will be
conducted and schedules
milestones for completion of
key events.

� Planning project
organization (State
and contractor) –
people,
responsibilities and
relationships
� Planning activities,
products and
deliverables

� Commitment to
conduct analyses and
JAD sessions

HCFA will assume the immunization registry has
sufficient opportunities for both economy and efficiency
provided that the CDC minimum criteria are addressed.
Provide descriptive one page chart and one page of
accompanying narrative.

Briefly summarize in one page or less.

Requirements analysis
No
Feasibility study
No
Alternatives analysis
No
Cost/benefit analysis
No
JAD (joint application design
sessions with users)
No
Functional specification
No
Systems design
No

�

Yes

�

�

Yes

�

�

Yes

�

�

Yes

�

�

Yes

�

�

Yes

�

�

Yes

�

� Re-inventing the Wheel What consideration has been given to transferring an
existing module? Explain.
� State/contractor needs Briefly summarize in one page or less.
� Planning project
procurement activities Briefly summarize in one page or less.
and schedule
� Requirements and
Briefly summarize in one page or less.
evaluation plan
� Restrictions on work?
� None
� If any,
explain
� Testing plans of
Describe plans and provide summary of testing
interfaces
schedule.

Section

Content

Description of Minimum Requirements

Planning Project
Budget

� By categories, cost
elements and amounts

Show cost allocation among users
Anticipated FFP (90%, 75% and 50%)

This section succinctly
describes in narrative form the
resource needs for which
funding support during the
Planning Phase may be
requested by the State.
These needs may relate to
State and contractor staff
costs, computer time,
hardware and commercially
available software, travel,
space, supplies, telephones,
photocopying, and so forth.

Anticipated State costs
Projected costs by fiscal quarter + summarized by fiscal
year, including planning project total, and program totals.

This se ction of the APD also
provides the budget and the
cost allocation to be used
during the Planning Phase.

Total Project Cost

� Estimated project
costs

State and Federal shares, cost distribution

This section provides a gross
estimate of total project costs
for the entire system
acquisition — including
planning and
implementation. This
information is very preliminary
and will be updated in the
Implementation APD.

MANDATORY FUNCTIONAL REQUIREMENTS
Medicaid Immunization Registries
Category

Section

Content

Description

Core Requirements

Identifiable Information

Medicaid Information

The Immunization Registry must contain a fie
for a child's Medicaid Identification Number

The Immunization Registry must contain fields f
the Child's first, last and middle names, birt
date, sex, birth State/county, race/ethnicity and

date, sex, birth State/county, race/ethnicity and
guardian's first, last and middle names.

Vaccination Information

The Immunization Registry must contain fields f
the vaccination and date of administration

To the extent possible, the Immunization Regist
must identify the provider who adminsters
specific vaccination to a child

Case Management

Enrollment

The Immunization Registry must establish
registry record for children no more than 6 wee
after birth and keep them within the system un
the reach the age of 18. At that time,
accordance with State and local statutes an
laws, the child's records may need to b
expunged from the Immunization Registr
Additionally, the Registry must identify th
following:

a. Adoptions; records information about adoptiv
services, including the guardian's informatio
within the parameter of State law.

b. Deaths; record information about a Medica
child's death before the age of 18.

The Immunization Registry must conta
information on contraindications and persona
and/or philosophical exemptions.

Core Requirements
(continued)

Case Management
(continued)

The Immunization Registry must automate
reminder/recall service that alerts guardians o
Medicaid children as to the need for a series
vaccinations.
Such information would b
garnered from the immunization history of eac
child. This level of functionality would require th
the name and address fields on the immunizatio
Case Review/Evaluation record be completed.

To the extent possible, the Immunization Regist
must be accessible by all providers in their plac
of practice. The Registry must enable provide
access to vaccination histories at the time of
scheduled encounter to determine th
vaccinations needed.

Monitoring Service

The Immunization Registry must automatica
determine the immunization(s) needed,
complaince with current reccomendations for th
Centers for Disease Control and Prevention, whe
an individual presents for a vaccination.
The Immunization Registry must be capable
automating and managing communitycoverage assessments.

The Immunization Registry must have the abil
to receive and process immunization informatio
within one month of a vaccine administration
Resource Management

Provider Support

The Immunization Registry must be flexib
enough to add/delete vaccines as ne
vaccinations are added to the recommende
schedule and others are removed.

Provider Support

Core Requirements
(continued)

Resource Management
(continued)
Resource Support

The Immunization Registry must have th
capability to use the HL-7 defined code set f
exchanging information

The Immunization Registry must consolida
immunization records from multiple sourtce
Such functionality would also include d
duplication and quality checks.

The Immunization Registry must be backed u
regularly and backup media must be stored in
separate location.

Interface Requirements

Mandatory Interfaces

If an Immunization Registry is constructed as pa
of a State's MMIS, then it must have an interfac
with a Statewide system that, at a minimum
exchanges data on a weekly basis. To the exte
that such a Statewide system exists, it mu
integrate the entire population of children from ag
0 to 18 that can be immunized along wi
Medicaid children.

If the Immunization Registry is built outside of
State's MMIS, then an interfade that, at
minimum, would exchange data weekly basi
must be constructed to link the MMIS with th
Immunization Registry. This must be done t
fully populate the registry with Medicaid childre
in order to provide immunization rates.

Optional Interfaces

Interface Requirements

Optional Interfaces
(continued)

Additionally, to the extent possible, the State
Registry may also decide to interface or
intergrate with one or more of the following:
a. Child Welfare (SACWIS)
b. Women, Infants and Children (WIC)
c. Early Periodic Screening, Diagnosis and
Treatment (EPSDT) Program
d. Bureau of Vital and Health Statistics
e. Children's Health Insurance Program, (S
CHIP)
f. Public Health Clinics
g. Health Information Systems (HIS)
h. Vaccine Management System (VACMAN)
(CDC)
I. Others

